Citation Nr: 9914314	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-00 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel







INTRODUCTION

The veteran had periods of active service from June 1975 to 
February 1980 and from April 1982 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which determined that the veteran 
had not submitted new and material evidence sufficient to 
reopen a claim for service connection for a chronic left knee 
disability.


FINDINGS OF FACT

1.  The RO declined to reopen the claim of service connection 
for a chronic left knee disability when it issued an 
unappealed rating decision in May 1992.

2.  The evidence received since the final unappealed May 1992 
rating decision does not bear directly or substantially upon 
the issue at hand, is essentially duplicative or cumulative, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the May 1992 decision wherein the RO 
denied the veteran's application to reopen a claim of 
entitlement to service connection for a chronic left knee 
disability is not new and material, and the claim for service 
connection is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1998); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence associated with the claims file prior to the May 
1992 rating decision wherein the RO denied reopening the 
claim for entitlement to service connection for a chronic 
left knee disability is reported below.

The veteran's initial VA compensation claim was filed in May 
1988.  He referred to various problems, including a left knee 
injury he reported he sustained in 1987 while serving in 
Japan.

VA accorded the veteran an examination in December 1988.  At 
that time he reported that in 1987 the left knee was twisted 
while he was playing basketball.  He indicated that at the 
time he was in the Navy stationed on Okinawa.  He reported 
that he went on sick call and received treatment on an 
outpatient basis.  He claimed that currently, his left knee 
clicked and was painful.  Clinical examination of the knee 
was negative.  The pertinent diagnosis was status post injury 
to the left knee.

An X-ray study of the knee done at that time showed no 
significant joint space narrowing present.  No foreign body 
was observed within the soft tissues.  There were no 
significant arthritic changes or evidence of previous trauma 
identified.  The impression was a normal left knee series.

In its January 1989 rating decision, the RO referred to the 
veteran's service medical records and the report of the VA 
examination in December 1988.  It acknowledged that the 
service records showed the veteran had injured his left knee 
in 1987, and it referred to the report of the separation 
examination which noted tenderness with diffuse lateral 
effusion, but otherwise reflected a normal left knee.  
Reference was also made to the report of the VA examination 
after service showing the knee to be normal both clinically 
and radiographically.  It was determined that the left knee 
injury in service had been acute and transitory and resolved 
without any chronic residuals. 



The veteran was informed by communication dated in February 
1989 and a timely appeal did not ensue. 

Received in May 1992 was a statement in which the veteran 
indicated he wanted to reopen his claim for service 
connection for a left knee disability.  He submitted copies 
of his military medical records and asked for a rating 
examination.  

By rating decision dated in May 1992, he was informed that 
the copies he submitted of his service medical records were 
duplicative in nature.  It was indicated he had to submit new 
and material evidence.  By communication dated in June 1992, 
the veteran was informed that the 1989 rating decision was 
final and he had to submit new evidence to reopen his claim.  
He was informed that the RO had already considered the copies 
of his service medical records in its prior decision. 

Received in August 1996 was the veteran's reopened claim for 
service connection for a left knee disability.  He reported 
that he had been last treated at a VA medical center in Long 
Beach in 1994 on an outpatient basis.  

Received subsequent to the reopened claim were copies of VA 
outpatient visits on periodic occasions in the 1990's.  The 
veteran was seen for varying complaints, including concerns 
pertaining to his left knee.

Also received were duplicates of service medical records 
previously submitted.  

The RO in October 1997 once again reviewed the evidentiary 
record and issued a rating decision with regard to reopening 
the veteran's claim for service connection for a chronic left 
knee disability.   


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

If new and material evidence is presented or secured with 
respect to a claim which has been allowed, the Secretary 
shall reopen the claim and review the formal disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in 
Section 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(Section 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant and which, by 
itself or in connection with evidence 
previously assembled, is so significant 
that it must be considered in order to 
fairly decide the merits of a claim.  
38 C.F.R. § 3.156(a) (1998).


The Board notes that the United States Court of Appeals for 
the Federal Circuit recently ruled that the U.S. Court of 
Appeals for Veterans Claims erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence:  "There must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Analysis

The veteran seeks to reopen his claim for service connection 
for a chronic left knee disability which the RO declined to 
reopen when it issued an unappealed rating decision in May 
1992.  When a claim is finally denied by the RO, the claim 
may not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104 (1998).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, but only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.  

Review of the RO's findings in its May 1992 decision shows, 
in essence, that the veteran had submitted only duplicates of 
service medical records previously submitted.  There was no 
indication of any competent medical evidence of record which 
linked a left knee disability with the veteran's military 
service.  

In the case at hand, the Board finds that new and material 
evidence has not been submitted regarding a chronic left knee 
disability to warrant reopening the veteran's claim for 
service connection.  The specified basis of the RO's 1992 
denial is not changed materially by the additional evidence 
showing treatment and evaluation for left knee complaints 
shown previously and not linked to service then or in the 
more recent treatment records.

The evidence recently received is essentially cumulative of 
earlier evidence as there is nothing to establish the onset 
of a chronic left knee disability during service.  The VA 
outpatient records pertaining to treatment and evaluation of 
the left knee in the 1990's contain no opinion linking any 
current left knee problems to the veteran's active service 
years earlier.

The Board notes that the Court recently announced a three-
step test with respect to new and material cases.  Under the 
new Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156 to reopen the claim; and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record; and, lastly, if the claim is well 
grounded, VA must proceed to evaluate the rest of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winters v. West, No. 97-2180, slip. op. at 4 
(U.S. Vet. App. February 17, 1999); Elkins v. West, No. 97-
1534, slip. op. at 15 (U.S. Vet. App. February 17, 1999).

The additional evidence regarding a chronic left knee 
disability is essentially cumulative and it therefore fails 
the first test.  Rather, the evidence relates to treatment 
and evaluation many years after service with no link to 
service of any current left knee disability which may be 
present, and no such disability has been shown by the 
additional evidence.  The Board finds that the additional 
evidence when viewed with that previously of record is not 
new and material evidence as defined by the regulation, in 
that it is duplicative and cumulative.  It is not so 
significant that it must be considered in order to decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a chronic left 
knee disability, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Buckley v. 
Brown, 9 Vet. App. 167 (1996).  

In her informal hearing presentation dated in April 1999, the 
veteran's accredited representative asked that the case be 
remanded in order that the veteran be accorded an orthopedic 
examination by VA.  However, where a veteran has not 
submitted sufficient new and material evidence, VA has no 
duty to assist him in developing facts pertinent to the 
claim, including providing him with a medical examination.  
38 U.S.C.A. § 5107(a).


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim for service connection for a chronic left 
knee disability, the appeal is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




 

